DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022/11/18 has been entered.
 	This Office action is in response to Applicant's amendment filed 2022/11/18. Applicant has amended claim 61, cancelled claim 71, and has added claims 81-82. Claim 64 was cancelled previously. Currently, claims 61-63, 65-70 and 72-82 remain pending in the application.
 .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-78 are rejected because of the following;  Claim 78 is dependent on claim 77, and on the other hand claim 77 is dependent on the cancelled claim 71.   For the purpose of examination, both claims are assumed as being dependent on claim 61.  Appropriate correction of this indefiniteness is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 61-63, 65-70, and 72, 73, 75, 77, 79, 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over AYKROYD et al. (US 2008/0276965 A1), in view of Buzzaccarini et al. (US 2010/0229313) A1.
Regarding claims 61, 63, 72-73, 75 and 77,  AKROYD teaches a method of laundry washing (2, 26, claim 16) with a fully programable capabilities such as instantly claimed washing method and steps (soak, prewashing; 71-72, no draining after pre-wash & standard washing with programable duration and timing), pre-rinse, fluid recovery and pre-drain; [6, 9-10, 15, 26, 44, 54, claim 1, claim 16], comprising surfactants, enzymes and enzyme booster(s); [44, 77-78, 88], and rinsing the wash liquor; [57], wherein the washing steps and corresponding detergent composition would be selectively utilized for the laundry process; [54-55].  AYKROYD teaches chlorine bleaching agent and bleach boosters (instant claims 72, 73); [44, 48].  AYKROYD teaches anti-redeposition and builders (instant claim 75); [44].
Furthermore,  regarding the stated “an institutional laundry machine”: Section 2112.02 of the MPEP provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 11c  2 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, (preamble is not a limitation where there is no manipulative difference between the claimed invention and the prior art). [MPEP § 2111.02 (II)]. 
Regarding claims 61, 65-70 and 81-82, AYKROYD teaches presence of enzymes without specificity; [42, 44].  However, the analogous art of Buzzaccarini teaches enzymes such as protease, lipase and amylase in the amounts of 0.01 to1%; [105-106].  Similarly, AYKROYD teaches surfactants without specificity. However, Buzzaccarini teaches nonionic surfactants such as primary alcohol ethoxylates (Pluronic); [99, 101], and anionic surfactants such as alkylbenzene sulfonate in the amounts of  1-50%; [94-95].  AYKROYD does not teach (instant claims 69-70) the organic solvent specifically.  However, Buzzaccarini teaches this ingredient as propylene glycol; [20].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to add the instantly claimed enzymes, surfactants and solvent with the motivation of having a desired detersive detergent-enzyme combination for an effective industrial laundry washing as taught by Buzzaccarini.  Note that AKROYD’s composition does not disclose a phosphate as surfactant enzyme booster; [70].
Regarding claim 62, AYKROYD teaches that the pH is controllable to any desired range without any specificity.  However, the analogous art of Buzzaccarini teaches a laundry washing application wherein the pH range is in the range of 7-9; [28, claim 10].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the pH at a medium range with the motivation of least damage to environment, machinery and the fabrics, as naturally taught by both AYKROYD and Buzzaccarini above.
Regarding claim 79, AKROYD teaches the programmability of the method of washing to include any ingredient in washing process, which is addressed before.  Furthermore, the specific pH range, as instantly claimed, is taught by Vejborg (227) above and is addressed for claim 62.

Claims 74, 76, 78 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over AYKROYD et al. (US 2008/0276965 A1), Buzzaccarini et al. (US 2010/0229313 A1), as applied to claim 61, and further in view of Vejborg et al. (US 2019/0161707 A1).
Regarding claim 74, 76, 78 and 80, AYKROYD does not teach the instantly claimed bleach enhancer(s).  However, the analogous art of Vejborg teaches Laccase which is instantly claimed ingredient; [172].  Note that the instantly claimed method (claims 76(a), & 77) is already addressed by the prior art of AYKROYD, but it does not teach the types of anti-redeposition (b) and builder as instantly claimed.  Vejborg teaches these components as carboxymethyl cellulose and MGDA (methylglycine diacetic acid); [159, 151, 67, 70, 91]. It also teaches (c) zeolite as well; [73,91].  Regarding the enzyme (instant claims 77-78) Vejberg teaches laccase enzyme, which is present in detergent formulation; [172].  It is an obvious matter (instant claim 80) that bleaching agent would spontaneously inactivate any remaining enzyme (due to denaturing or inhibition of enzyme catalase) in the wash solution. 

Response to Arguments
Applicant’s arguments with respect to claims 61-63, 65-70 and 72-82 have been considered but are moot because the newly added ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/12/14


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767